DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         MATTHEW COOPER,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D15-3772

                               [March 9, 2016]

   Appeal of order denying rule 3.801 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Edward H. Merrigan
Jr., Judge; L.T. Case Nos. 01-5201 CF10A and 09-22574 CF10A.

   Mathew Cooper, Florida City, pro se.

   No appearance required for appellee.

PER CURIAM.

    Affirmed, without prejudice to appellant’s right to seek any relief
available regarding recognition of his jail credit actually awarded by the
trial court in lower court case number 01-5201CF10A. Appellant shall
exhaust all required administrative remedies with the Department of
Corrections, and may seek mandamus relief thereafter in the circuit court
if appropriate. See generally Bush v. State, 945 So. 2d 1207, 1215 (Fla.
2006); Curry v. Wainwright, 422 So. 2d 1029 (Fla. 1st DCA 1982).

LEVINE, CONNER and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.